Citation Nr: 1312987	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  05-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression, anxiety, and a nervous condition, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which specifically denied the Veteran's claim of entitlement to service connection for PTSD.  

In May 2008, September 2010, and February 2011, the Board remanded the Veteran's PSTD claim for further development.  In an April 2012 decision, the Board expanded the Veteran's claim for service connection for PTSD to include other diagnosed acquired psychiatric disorders, such as depression and anxiety and a nervous condition.  However, because a claim for service connection for nervous disorder (adjudicated as a claim for major depression) had already been considered and denied by the RO in a January 1991 rating decision, the Board acknowledged that the issue of whether new and material evidence had been received to reopen her previously denied service connection claim for an acquired psychiatric disorder must first be adjudicated before the claim could be considered on its underlying merits.  

Thus, in order to be able to consider the PTSD aspect of her claim on the merits, without first adjudicating the issue of whether new and material evidence had been received to reopen the claim for service connection for an acquired psychiatric disorder, the Board bifurcated the claim and proceeded to consider and deny the PTSD aspect of the claim on the merits, and remand the aspect that had been previously denied for proper adjudication under the laws and regulations pertaining to opening a previously denied claim.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and a nervous condition, on its underlying merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a January 1991 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a nervous disorder.  She did not appeal that decision.  

2.  The evidence received since the January 1991 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and a nervous condition.   


CONCLUSIONS OF LAW

1.  The January 1991 rating decision that denied the Veteran's original claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 (1990).

2.  Evidence received since the January 1991 rating decision is new and material and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and a nervous condition, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen her claim of entitlement to service connection for an acquired psychiatric disorder.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, irrespective of the RO's action in declining to reopen the Veteran's acquired psychiatric disorder claim in the November 2012 supplemental statement of the case (SSOC), the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran was originally denied service connection for major depression (claimed as a nervous condition) in a January 1991 rating decision on the grounds that the condition was not shown to be incurred or aggravated during her military service.  The Veteran did not appeal the January 1991 rating decision.  Moreover, no additional evidence relevant to her claim was physically or constructively associated with the claims file within one year of the January 1991 rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the January 1991 rating decision is final based on the evidence of record at the time of that decision.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 (1990).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the January 1991 rating decision, the evidence of record included the Veteran's service treatment records (STRs) and service personnel records, VA treatment records dated through December 1990, a general VA examination report dated in May 1984, a general VA examination report dated in November 1990, and a VA psychiatric examination report also dated in November 1990, and a statement included with the Veteran' s service connection claim for a nervous condition dated in October 1990.  

Relevant evidence obtained since the final January 1991 denial of the Veteran's acquired psychiatric disorder claim includes the following:  private treatment records from Cesar L. Ruiz, M.D., dated from November 1990 to 1991, and received in April 2004, showing frequent treatment for major depression during that time period; a May 2004 report of contact form, revealing the Veteran's contentions that she was sexually assaulted during service and that she was a victim of domestic violence by her ex-husband; a copy of records associated with the Veteran's claim for benefits administered by the Social Security Administration, which include psychiatric evaluations dated through March 2000, further diagnosing the Veteran's major depression and dysthymic disorder; a January 2010 VA PTSD examination report; a July 2002 petition for injunction for protection against domestic violence against the Veteran's ex-husband; one page from a September 2010 emergency room report from University Community Hospital, showing a diagnosis of acute anxiety; VA treatment records dated from August 2009 to July 2011, revealing ongoing VA mental health treatment with additional diagnoses, including an anxiety disorder, a depression disorder, and a panic disorder; a September 2010 VA PTSD examination report; and statements from the Veteran dated in February 2010, November 2010, and June 2012.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's previously denied claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the prior final January 1991 denial of the Veteran's acquired psychiatric disorder claim, the evidence of record did not contain evidence of persistent and ongoing treatment for depression and anxiety for several years or evidence of other psychiatric diagnoses and symptoms such as a panic disorder.  Additionally, the evidence did not contain the Veteran's clear contentions that her acquired psychiatric disorder is, at least in part, due to domestic violence and spousal abuse that began taking place during her service.  

Most notably, the evidence received following the January 1991 rating decision provides additional, necessary evidence pertaining to her treatment over a period of several years for multiple diagnosed psychiatric disabilities, and raises a reasonably possibility of relating at least one acquired psychiatric disorder to her period of active service.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression, anxiety, and a nervous condition is reopened.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened underlying service connection claim is further addressed in the remand section.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression, anxiety, and a nervous condition is reopened; to this limited extent, the appeal is granted.


REMAND

The Board finds that a remand is required with respect to the Veteran's reopened acquired psychiatric disorder claim before it can be properly adjudicated as it is necessary to ensure that there is a complete record upon which to decide this claim.

The Veteran attributes her multiple diagnosed acquired psychiatric disorders to her active service.  She has, in particular, attributed her psychiatric problems to domestic violence and spousal abuse that she suffered at the hands of her ex-husband during her service.  

A review of the Veteran's STRs reveals that on multiple occasions, she reported being severely physically abused by her husband between at least June 1982 and March 1983.  Her STRs additionally reveal that she sought counseling and mental health treatment on multiple occasions beginning in at least May 1981.  In January 1983, she reported having memory problems and insomnia.  Her STRs also reflect that she had difficulties with weight gain during service, which has been attributed to her psychiatric dysfunction.  

Post-service VA and private treatment records reflect ongoing treatment for multiple diagnosed psychiatric disabilities since at least December 1990.  Treatment has continued through the years for the multiple diagnosed disabilities, with the most prominent diagnosis being major depression.  More recently, private treatment records reflect that she was hospitalized in September 2010 with symptoms of anxiety and panic attacks.  An October 2010 VA treatment report reflected, inter alia, diagnoses of anxiety disorder and rule out obsessive compulsive disorder (OCD).  Finally, recent VA treatment records dated through July 2011 also show treatment for panic disorder, anxiety disorder, and discuss the presence of symptoms related to OCD.

Although the Veteran has been afforded prior VA psychiatric examinations, an opinion has not been sought with respect to whether any acquired psychiatric disorder, other than PTSD, is at least as likely as not etiologically related to her service.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006) (holding that the duty to assist requires providing a medical examination when there is insufficient evidence to decide a claim).  In this regard, the Board notes that while the November 1990 VA psychiatric examination diagnosed recurrent major depression, the VA examiner did not provide an opinion as to the etiology of the disability.  Similarly, January 2010 and September 2010 VA examination reports focused on whether the Veteran had PTSD that could etiologically be related to her service, and did not diagnose other psychiatric disabilities other than a personality disorder.

Based on the foregoing, the Board finds that this matter must be remanded in order for the Veteran to be afforded a VA psychiatric examination to specifically determine the nature and etiology of all acquired psychiatric disorders other than PTSD, and specifically, if any such diagnosed disorder is at least as likely as not etiologically related to her active service.

With regard to any diagnosed personality disorder, the Board notes that, generally speaking, a personality disorder is ineligible for service connection as it is not considered a disease or an injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  However, service connection may be granted for superimposed disease or injury during service that results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, if the VA examiner finds that a diagnosis of personality disorder was indeed warranted by the record, in rendering an opinion regarding the etiology of the disorder he or she must also specifically offer an opinion as to whether the disorder was subject to, or aggravated by, a superimposed disease or injury during service that has resulted in additional disability apart from the personality disorder.

Finally, where the Board has reopened the Veteran's acquired psychiatric disorder claim, concluding that new and material evidence pertaining to the claim has been received, whereas the RO made a contrary finding in the November 2012 SSOC, on remand, the RO will have initial opportunity to readjudicate this claim on its underlying merits to avoid any possible prejudice to the Veteran in losing this initial level of review.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has recently been receiving fairly regular VA mental health treatment, and records of her VA care, dated since July 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's VA treatment records from the Tampa, Florida, VA Medical Center, dated since July 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the criteria for any acquired psychiatric disorder other than PTSD, to include depression, anxiety, and a nervous condition, as prescribed by the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such current acquired psychiatric disorder, including any acquired psychiatric disorder diagnosed during the pendency of her claim (i.e., since February 2004), had its clinical onset during her active service or is related to an in-service disease, event, or injury, to include the substantial physical abuse that she sustained at the hand of her husband.  

In providing this opinion, the examiner should specifically address the evidence in the Veteran's service treatment records where she sought counseling and mental health treatment on multiple occasions, where she reported suffering memory loss and insomnia, and where she was shown to struggle with controlling her weight.  

The examiner should also offer an opinion as to whether it is at least as likely as not the Veteran's previously diagnosed personality disorder, if present during service, was subject to, or aggravated by, a superimposed disease or injury during her service that has resulted in additional disability apart from the personality disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's reopened service connection claim for an acquired psychiatric disorder other than PTSD on the merits.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


